DETAILED ACTION
Preliminary Amendment filed on 09/29/2020 is acknowledged.  Claims 1-23 are cancelled.  Claims 24-34 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 5,693,291, IDS) (Strobel) in view of LeSuer et al. (US 2011/0073172, IDS) (LeSuer).
Regarding claim 24, Strobel discloses a kit for protein or peptide quantitation of a sample (Title), comprising:
(b) reagent composition comprising a complex having the recited formula (bathocuproine disulfonic acid disodium salt) (col. 2, 44-47), 
wherein
each of R1 and R2 is independently chosen from C1-C6 straight and branched alkyls (col. 2, lines 44-47);
each of R3 andR4 is independently chosen from the group consisting of sulfonate salts chosen from sodium, potassium, and lithium (col. 2, lines 44-47); and 
each of R5 and R6 is phenyl (col. 2, lines 44-47); 
with the proviso that at least one of R3, R4, and R7 is not H; and
(c) a reagent composition comprising copper sulfate (col. 2, lines 41-42).
Strobel does not specifically disclose (a) a reagent composition comprising sodium carbonate. However, Srtobel discloses (a) a reagent composition comprising sodium potassium tartrate (col. 2, line 41-42). Since sodium carbonate/sodium bicarbonate is similar to sodium potassium tartrate in terms of alkaline pH in water solution, it would have been obvious to one of ordinary skill in the art to add sodium carbonate/sodium bicarbonate in (a) reagent, in order to adjust the pH.
While Strobel discloses that the complex is in aqueous solution, Strobel does not specifically disclose that the kit also comprises acetonitrile. However, in the analogous art of solubilizing bathocuproine disulfonic acid disodium salt (par [0019]), LeSuer discloses that the solvent of bathocuproine disulfonic acid disodium salt can be water, or acetonitrile, or aqueous solution in acetonitrile (par [0022]). At time of the filing, it would have been obvious to one of ordinary skill in the art to substitute part of water with acetonitrile, because LeSuer teaches that water can be substituted by acetonitrile in solubilizing bathocuproine disulfonic acid disodium salt (par [0022]).
Both Strobel and LeSuer are directed to solubilizing bathocuproine disulfonic acid disodium salt (LeSuer, par [0019][0022]). Thus, Bother Strobel and LeSuer are reasonably pertinent to the same problem faced by the inventor.

The phrase “instructions for the peptide quantitation determination, wherein the determination comprises combining the components (a), (b), and (c) with the sample to form a colored complex, wherein acetonitrile is present in the combination at a concentration ranging from about 10% to about 50%, and wherein the concentration of peptide or protein in said sample is directly proportional to the amount of colored complex that forms once the sample and components are mixed”, as recited in claim 24, merely describes the intended use of the kit and does not further limit the composition of the kit. Since the kit of Strobel can be used in the direct one-step method and generate the same result, Strobel meets the claim.
According to MPEP:
“USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84,32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004)” (MPEP 2111.05).
“Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339”. (MPEP 2111.05). In this case, a printed set of instructions for using the chemicals and a kit, the instructions are not related to that particular set of chemicals. 
Regarding claims 25, 29-30 and 32, the concentration of each reagent in the kit should be adjusted according to the concentration of the target protein in a sample. Thus, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the reagent in the kit by routine experimentation.
Regarding claim 26, Strobel discloses that wherein each of R1 and R2 is independently chosen from methyl, ethyl, propyl, butyl, and phenyl (col. 2, lines 44-47).
Regarding claim 27, Strobel discloses that wherein the kit further comprises (e) an internal standard chosen from peptides, peptide mixtures, and protein digests (col. 3, lines 14-16).
Regarding claims 28, Strobel discloses that wherein the complex has the recited formula (bathocuproine disulfonic acid disodium salt) (col. 2, lines 44-47).
Regarding claim 31, Strobel discloses that the kit further comprises tartrate (col. 2, lines 41-42).
Regarding claim 33, Strobel discloses that where the tartrate is sodium potassium tartrate (col. 2, lines 41-42), which is similar to sodium tartrate.
Regarding claim 34, sodium carbonate/sodium is well-known for alkaline pH buffer Thus, it would have been obvious to one of ordinary skill in the art to use sodium carbonate/sodium bicarbonate as part of buffer solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797